DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 03/18/2022 has been entered. Claims 1, 3, 6, 9, 12-17, 19 and 20 have been amended. Thus Claims 1-20 are currently pending and are under examination.


Withdrawn Objections and Rejections
	The minor informalities of claim 12 (inadvertently indicated as claim 11 in the last office action) has been obviated and thus the objection to the claim has been withdrawn.
	The indefinite language of claims 1, 6 and 12 has been obviated. Furthermore,  claims 13-15 and 19 have been canceled by examiner’s amendment (see below). Thus the 112(b) rejection of the record has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	IN THE CLAIMS
	Claims 13-15 and 19 have been canceled.
Authorization for this examiner’s amendment was given in an interview with Philip P. McCann on 07/13/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are WO2013/107902A1 (WO’902; cited in Office Action 12/29/2021), Patent application publication number US2017/0007963A1 (US’963; cited in Office Action 06/03/2022) and CN106748644B (CN’644; cited in Office Action 12/29/2021).
	WO’902 teaches in Example 1 (pages 11-12) alkoxycarbonylation process wherein methylpentenoates (C6 hydrocarbon having one double bond) is reacted with methanol (C1 alcohol) and carbon monoxide in the presence of homogeneous Pd/(1 ,2-Bis(di-tert-Butylphosphinomethyl)benzene/methanesulfonic acid catalyst and at a reaction pressure of 20 bar to obtain a product mixture comprising dimethyl adipate (ester). The methylpentenoates (C6 hydrocarbon having one double bond) reads on the now recited limitation “C2 to C16 alkene” because the specification defines the hydrocarbons having these alkenes as containing one or more functional groups including carboxylic ester (see page 3, lines 21-30 and page 4, lines 1-9), same carboxylic ester as the methylpentenoate of WO’902. Furthermore, WO’902 teaches direct supply of CO (Example 1). WO’902 further teaches purification step by subjecting the product mixture to membrane nanofiltration, type CM Celfa P28 where the product ester and unreacted methanol are permeated and the catalyst is retained. WO’902 teaches that the membranes used for nanofiltration are solvent resistant membranes (page 7, lines 17-27) and that suitable membranes include polyimide based or polydimethylsiloxane membranes (page 8, line 3). WO’902 further teaches that the permeate is subjected to distillation to separate the product ester (page 4). WO’902 also teaches that one of the advantages in conducting membrane filtration prior to distillation is in reducing catalyst inactivation since the catalyst is not exposed to high temperature of the distillation and since the filtration is performed under reactive gas CO (page 4, lines 29-33). Hence, the reference teaches that the retained catalyst is fed back to the alkoxycarbonylation process (page 5, lines 23-25). 
	However, WO’902 fails to teach that the membrane material is stable in the presence of the acid catalyst system for at least 300 h.
	
	US’963 teaches that polyimide (PI) membrane materials (same as taught by WO’902) are not unstable under strong acidic conditions ([0004]) and thus the reference teaches a number of stable membrane materials that can withstand strong acidic conditions. US’963 teaches the stability of these membrane materials for up to 30 days under strong acids including methanesulfonic acid, which is the acid promoter of the catalyst system of WO’902. However, the stability of US’963’s membranes has not been tested in the presence of catalyst system of alkoxycarbonylation. Furthermore, US’963 fails to teach performing a membrane separation after alkoxycarbonylation process. Hence, a skilled artisan would not have been motivated to use the membrane materials of US’963 in the alkoxycarbonylation of WO’902.
	CN’644 teaches in [0038] hydrogenation of dimethyl adipate (the same ester as in WO’902) in the presence of a heterogeneous catalyst to produce a product mixture comprising 1,6-hexanediol. CN’644 teaches that 1,6-hexanediol is extracted from the product mixture ([0070]). However, CN’644 fails to cure the deficiency of WO’902.
	In view of the foregoing, the claimed process for preparing a target alcohol is deemed novel and unobvious over the closest prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-12, 16-18 and 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622